Citation Nr: 0326055	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-06 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased evaluation for Raynaud's 
syndrome, right hand, currently evaluated as 10 percent 
disabling,


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1988 to December 
1996.

This appeal to the Board of Veterans Appeals (the Board) is 
from the initial rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in 
November 2000, which granted service connection for Raynaud's 
syndrome of the right hand, and assigned a 10 percent rating 
for that disability from April 13, 1999, the date of the 
original claim. 

The Board notes that the initial claim referred to "residuals 
of a hand injury with traumatic arthritis with Raynaud's 
phenomenon".  Since the veteran has not filed his 
disagreement with the nature of this initial grant other than 
as related to the assignment of the rating, any collateral 
issue relating to service connection for other right hand 
injury residuals to include arthritis is not part of the 
current appeal. 



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the issue at hand.

2.  Evidence of record and resolution of doubt establish that 
the veteran Raynaud's syndrome of the right hand is 
manifested by characteristic attacks occurring more often 
than not four to six times a week but less frequently than 
daily and without digital ulcers or more serious symptoms.

3.  The veteran's right hand Raynaud's phenomenon does not 
require frequent hospitalizations or cause significant impact 
on his ability to work at present.



CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for service-
connected Raynaud's disease, have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7117 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
for comparative purposes, the veteran's service and post-
service evaluative records are in the file.  Also of record, 
are statements from the veteran, his ex-wife and his girl 
friend as to his symptoms.  Additionally, in the statement of 
the case and supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation.  He has indicated that all available 
records are in the file.  And through his actions, he has 
reflected understanding of whether VA or he was responsible 
for a given piece of evidence, and he accordingly acted 
thereon pursuant to Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran.

In cases such as this in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, and based upon the decision 
reached by the Board, staged ratings are unnecessary.



Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002). 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).

Applicable in rating the veteran's service-connected right 
wrist disability is 38 C.F.R. § 4.104, DC 7117, the DC used 
to rate Raynaud's disease.  "Raynaud's disease is a vascular 
disorder marked by recurrent spasm of the capillaries and 
especially those of the fingers and toes upon exposure to 
cold, characterized by pallor, cyanosis and redness in 
succession, usually accompanied by pain, and in severe cases 
progressing to local gangrene.  The terms 'Raynaud's 
phenomenon' or 'Raynaud's syndrome' are used to describe the 
symptoms associated with Raynaud's disease."  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993).

Prior to the veteran's appeal, the rating criteria for 
evaluating diseases of the arteries and veins, including 
Raynaud's disease, were revised, effective January 12, 1998. 
62 FR 65207 (December 11, 1997) (The rating criteria for 
Raynaud's disease, however, remained codified at 38 C.F.R. § 
4.104, DC 7117).  In Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims 
(hereinafter, Court)) held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version more favorable to the 
appellant would apply unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary did so.  However, when revised regulations 
expressly stated an effective date and did not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date was 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
only the law in effect since January 1998 is applicable to 
this case.

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided when there are 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is provided when there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is provided when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is provided with two or more digital 
ulcers plus autoamputation of one or more digits and history 
of characteristic attacks.

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesia and precipitated 
by exposure to cold or by emotional upsets.  Further, these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  See Note following 38 C.F.R. § 4.104, DC 7117 
(2002).

The Court has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the Court 
held that 38 C.F.R. § 4.40 required consideration of factors 
such as lack of normal endurance, functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups.  The 
Court also held that 38 C.F.R. § 4.45 required consideration 
of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, as fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Factual Background and Analysis

In service, the veteran fell and was felt to have injured his 
right middle and ring fingers.  At the time of initial care, 
a possible avulsion fracture was shown on X-ray of the middle 
phalanx of the ring finger.  However, subsequent assessments 
did not confirm fracture, and symptoms began to develop into 
a more sensory nature.  Possible Raynaud's phenomenon was 
suggested and diagnosis was later confirmed.  

Since service, the veteran has experienced several injuries 
to one or more fingers on his right hand.  It is unclear to 
what extent the numbness in his fingers as a result of the 
Raynaud's phenomenon caused him to injure the fingers.

On VA examination in September 2000,  the veteran stated that 
since his initial in-service fall at which time he caught 
himself with his right hand and fingers, his 3rd metacarpal 
phalangeal joint had been enlarged and asymmetric compared to 
the others.  He said he was told he had arthritis in the hand 
in addition to Raynaud's phenomenon.  He stated that the 
fingers on his right hand would turn white after being 
exposed to cold weather for any length of time, particularly 
below 60 degrees; and that after they became white and hurt, 
they would then turn yellow.  He did not have any trouble 
when holding a glass of cold drink or such.  There were no 
comparable problems in the left hand.  On examination, there 
was some asymmetry in the 3rd metacarpal phalangeal joint on 
the right hand as well as the proximal interphalangeal joint 
of the hand with secondary swelling from his most recent 
injury.  There were also tiny subungual capillaries present 
in the distal portion of the 3rd fingernail as well as the 
4th.  Diagnosis was remote fracture of the right 3rd 
metacarpophalangeal area and Raynaud's phenomenon of the 
right hand.  

A statement was submitted from the veteran's ex-wife who 
indicated that his right hand had been injured in 1988 and 
that since then, it had caused him problems when it got cold.  
Since he had been back from Germany, when he and their 
daughter were outside at the house, his right hand would 
become cold, and his fingertips would turn white, requiring 
that he go inside and warm his fingers.

A statement is also of record from the veteran's girl friend 
who indicates that she has known him since 1992, and after 
1996, she has noted that his fingertips on the right hand 
would turn white in cold weather.

In his Substantive Appeal, a VA Form 9, dated in June 2002, 
the veteran has specifically described his Raynaud's 
phenomenon as being manifested by characteristic attacks 
which occurred 4-6 times a week with sequential color changes 
that lasted for minutes to hours with pain and paresthesias, 
mostly in cold weather.   

The Board has reviewed the evidence of record in this case in 
association with the contentions advanced by the veteran.  It 
is noted that his most recent VA examination took place in 
the Fall of the year at a VA facility in Florida, not at a 
time or place which would particularly emphasize the 
symptoms, yet he still had manifestations on examination.  
Nonetheless, it was clear that whenever his right hand and 
fingertips are exposed to cold, they turn white, become 
painful and numb and then eventually turn a yellowish color.  
He is required to go inside and warm his fingers and right 
hand when outside in the colder weather.  The Board finds his 
assertions and the statements of others to be entirely 
credible in that regard.  It is unclear the extent to which 
his sensory changes may have precipitated recurrent right 
hand/finger injuries, although it is uncontradicted that this 
seems to happen often.  Absent chronic residuals, this is not 
important to the resolution of this issue.

In any event, the veteran has specifically noted that the 
fingers undergo characteristic attacks from 4-6 times a week; 
that there are sequential changes in color that last for 
minutes to an hour, and that he had pain and paresthesias 
mostly in cold weather.  He does not argue that he has more 
significant symptoms, and the record does not support that.

Although the evidence is not overwhelming in nature, it is 
adequate to raise a doubt which must be resolved n his favor.  
The veteran specifically argues that he is entitled to a 20 
percent rating, and the Board concurs.  

Additional Considerations

The Board has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
Raynaud's phenomenon in the right hand under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board notes that in 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disorder.  The Board notes that the 
disability has not required frequent hospitalizations.  And 
further, the Board notes that there is no indication that the 
veteran has any hindrance of his employment due to his 
Raynaud's phenomenon.  The Board does not find the veteran's 
case outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

Entitlement to an initial increased evaluation of 20 percent 
for Raynaud's syndrome, right hand, is allowed, subject to 
the pertinent regulatory criteria relating to the payment of 
monetary awards.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



